      Case: 1:20-cv-04254 Document #: 35 Filed: 06/14/21 Page 1 of 3 PageID #:155




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 BOBBY RICHARDSON,

                                     Plaintiff,

 v.                                               Court No.: 20 cv 4254

 VILLAGE OF DOLTON, OFFICER CARR                  Honorable Virginia M. Kendall
 #104, OFFICER BIDDINGS #134, and
 ENRIQUE HERRERA,

                                  Defendants.

                        DEFENDANT’S UNOPPOSED MOTION
                     FOR EXTENSION OF DISCOVERY SCHEDULE

       Defendants, VILLAGE OF DOLTON and OFFICERS PATRICK CARR, #104,
CAMERON BIDDINGS, #134, and ENRIQUE HERRERA, by and through his attorneys,
ShawnTe Raines of Ancel Glink, P.C., moves this Court to extend thse discovery schedule. In
support of this unopposed motion, defendant states as follows:
       1.       On July 20, 2020, Plaintiff Bobby Richardson filed his Complaint against the
Village of Dolton and Officers Patrick Carr, #104, Cameron Biddings, #134, and Unknown
Officer. [Doc. 1]
       2.       On March 29, 2021 Plaintiff filed his Amended Complaint naming the Unknown
Officer as Enrique Herrera. [Doc. 21]
       3.       Fact discovery was set to close on April 15, 2021 in this matter. The Parties
requested an extension of time to complete fact discovery. [Doc. 22 & 23]
       4.       Fact discovery was then set to close on June 14, 2021.
       5.       Following the April elections, the village implemented administrative changes and
appointed Ancel Glink as village attorney.
       6.       On May 26, 2021, Attorney Emanuel C. Welch and ShawnTe Raines of Ancel
Glink P.C., filed an appearance to represent the Defendants. [Doc. 31-32]
       7.       The parties respectfully request an extension of the discovery cut-off for the
purpose of completing written discovery served upon defendant Herrera and completing his
deposition.
       8.       The parties anticipate completing written by July 14, 2021 and completing the
deposition by July 31, 2021.
       9.       This discovery extension is therefore necessary for the parties to complete
necessary work in this litigation.
       10.      This motion is brought in good faith and will not prejudice any party.
       WHEREFORE, the parties respectfully request that this Court grant its motion for an
extension of time up to and including July 31, 2021 to complete fact discovery.
                                              Respectfully Submitted,
                                                  1
Case: 1:20-cv-04254 Document #: 35 Filed: 06/14/21 Page 2 of 3 PageID #:156




                                  VILLAGE OF DOLTON; ET AL.

                                  /s/ ShawnTe Raines
                                  SHAWNTE RAINES/ ARDC # 6300624
                                  One of the attorneys for Defendants
                                  ANCEL GLINK, P.C.
                                  140 South Dearborn Street, Sixth Floor
                                  Chicago, Illinois 60603
                                  Telephone: (312) 782-7606
                                  Facsimile: (312) 782-0943
                                  E-Mail: sraines@ancelglink.com




                                    2
    Case: 1:20-cv-04254 Document #: 35 Filed: 06/14/21 Page 3 of 3 PageID #:157




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 14, 2021, I electronically filed the foregoing Defendants’

Unopposed Motion for Extension of the Discovery Schedule with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to:

 Jeanette Samuels                                  sam@spjslaw.com



                                            /s/ ShawnTe Raines
                                            SHAWNTE RAINES / ARDC # 6300624
                                            One of the attorneys for Defendants
                                            ANCEL GLINK, P.C.
                                            140 South Dearborn Street, Sixth Floor
                                            Chicago, Illinois 60603
                                            Telephone: (312) 782-7606
                                            Facsimile: (312) 782-0943
                                            E-Mail: sraines@ancelglink.com




                                               3
